GRAVES, Justice,
dissenting.
There is sufficient evidence to show that Appellants have met the requisite elements of KRS 281.637(4), thereby qualifying them as intended users of the “grandfather” clause.
1) Appellants, or their direct predecessors in interest, were engaged in the transportation *100of chartered parties or group of persons with a common purpose on or prior to December 31,1983.
2) A valid certificate issued by the Department was not available to Appellants because such certificates were non-existent. And,
3) Appellants conducted a charter bus service as an additional incident of conducting a regular route, common carrier passenger service. Therefore, the decision of the Court of Appeals should be reversed and Appellants should be granted certificates of authority under KRS 281.637(4).
In the case of charter bus operations, the applicant may either seek a certificate of public convenience and necessity pursuant to KRS 281.630, or, in the alternative, be “grandfathered” through the certificate process by compliance with KRS 281.637(4), which then provided, in part,
Any person, or his respective predecessor in interest, engaged as of December 31, 1983, in the transportation of chartered parties or groups of persons with a common purpose, pursuant to a valid certificate issued by the department, authorizing the activity as an additional incident of conducting a regular route, common carrier passenger service, ... shall, upon application, be entitled to the issuance of a charter bus certificate to thereafter authorize a continuation of the same operations. Upon petition by any interested party, or upon its own motion if it so desires, the department shall require a hearing upon any such application to establish an applicant’s rights thereunder.
In order for Appellants to be eligible to take advantage of the “grandfather” clause in KRS 281.637(4), each must meet the elements provided for in the provision. Each must, 1) have been engaged in the transport of charter parties with a common purpose; 2) have been authorized by the Department pursuant to a valid certificate; 3) have been authorized as an incident to operating a regular route, common carrier service; and 4) have been granted certification only to continue the same operations as before.
Appellants meet all of the elements necessary to qualify under the protection of the grandfather clause. Therefore, the decision of the Court of Appeals should be reversed and Appellants should be granted intrastate charter bus certificates of authority under KRS 281.637(4).
LAMBERT, C.J., joins in this dissent.